Case 1:19-cv-00402-MJT-KFG Document 15 Filed 10/27/20 Page 1 of 3 PageID #: 881




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

 CASEY NATHANEAL WESTER                             §

 VS.                                                §            CIVIL ACTION NO. 1:19-CV-402

 DIRECTOR, TDCJ-CID                                 §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Casey Nathaneal Wester, a prisoner confined at the Coffield Unit of the Texas

 Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

 petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        The Court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

 Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

 this Court. The magistrate judge recommends dismissing the petition as barred by the statute of

 limitations.

        The Court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such order, along with the record and the pleadings. Proper notice

 was given to the petitioner at his last known address. See FED. R. CIV. P. 5(b)(2)(c). No objections

 to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

        In this case, the petitioner is not entitled to the issuance of a certificate of appealability. An

 appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

 a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

 a certificate of appealability, like that for granting a certificate of probable cause to appeal under
Case 1:19-cv-00402-MJT-KFG Document 15 Filed 10/27/20 Page 2 of 3 PageID #: 882




 prior law, requires the petitioner to make a substantial showing of the denial of a federal

 constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that

 substantial showing, the petitioner need not establish that he should prevail on the merits. Rather,

 he must demonstrate that the issues are subject to debate among jurists of reason, that a court could

 resolve the issues in a different manner, or that the questions presented are worthy of encouragement

 to proceed further. See Slack, 529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d 299, 304 (5th Cir.

 2009). If the petition was denied on procedural grounds, the petitioner must show that jurists of

 reason would find it debatable: (1) whether the petition raises a valid claim of the denial of a

 constitutional right, and (2) whether the district court was correct in its procedural ruling. Slack, 529

 U.S. at 484; Elizalde, 362 F.3d at 328. Any doubt regarding whether to grant a certificate of

 appealability is resolved in favor of the petitioner, and the severity of the penalty may be considered

 in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

         The petitioner has not shown that any of the issues raised by his claims are subject to debate

 among jurists of reason, or that a procedural ruling was incorrect. In addition, the questions

 presented are not worthy of encouragement to proceed further. Thus, the petitioner has failed to

 make a sufficient showing to merit the issuance of a certificate of appealability.

                                                ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

 and the report of the magistrate judge (document no. 14) is ADOPTED. A final judgment will be




                                                    2
Case 1:19-cv-00402-MJT-KFG Document 15 Filed 10/27/20 Page 3 of 3 PageID #: 883




 entered in this case in accordance with the magistrate judge’s recommendation. A certificate of

 appealability will not be issued.

                                     SIGNED this 27th day of October, 2020.




                                                               ____________________________
                                                               Michael J. Truncale
                                                               United States District Judge




                                                  3
